Citation Nr: 0300263	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUES

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


(The issues of entitlement to service connection for 
irritable bowel syndrome, blackouts, sinusitis and 
hypoglycemia will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1983 and from March 1985 to January 1992.  The 
veteran served in Southwest Asia from December 1990 to May 
1991.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied service connection 
sinusitis, irritable bowel syndrome, blackouts, post-
traumatic stress disorder and hypoglycemia.  

The Board is undertaking additional development on the 
issues of service connection for sinusitis, irritable 
bowel syndrome, blackouts and hypoglycemia pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

The criteria for a current diagnosis of PTSD are not met.  


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 1991; 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters.  The Veterans Claims Assistance Act 
of 2000 (the VCAA) provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and 
assist provisions have been met.  There is no indication 
that there is any additional relevant evidence that has 
not been obtained.  The veteran has not identified any 
treatment for PTSD or any other psychiatric disorder.  He 
specifically informed the psychiatrist in April 2001 that 
he had not be treated for PTSD.  The only records are the 
letter from a VA psychologist dated in August 2000, the VA 
examination dated in April 2001 and the PTSD 
questionnaire.  

An August 2000 letter to the veteran from the RO explained 
the compensation claims process.  A September 2000 letter 
from the RO informed the veteran of the evidence necessary 
to establish entitlement to service connection.  In 
January 2001, February 2001, and July 2001 letters the RO 
explained what had already been done to assist him with 
his claim.  In March 2001 the RO wrote the veteran a 
letter explaining the provisions of the VCAA.  The RO 
issued a statement of the case to the veteran in August 
2001 which listed the evidence considered in adjudicating 
his claim.  Thus it is apparent that the RO has kept the 
veteran apprised of what he must show to prevail in his 
claim, and has generally informed him as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Consequently, there is no 
further duty to notify. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background.  The veteran's DD 214 reveals he was 
awarded a Southwest Asia Service Medal.  There is no 
indication of any medals or citations evincing combat 
duty.  According to his service personnel records he 
served in Saudi Arabia from December 1990 to May 1991.  

Prior to his service entrance in August 1983 the veteran 
was examined for enlistment.  His sinuses were noted to be 
normal and the psychiatric evaluation was also noted to be 
normal.  Service medical records do not include any 
references to a psychiatric disorder during his first 
period of active service from August 1983 to December 
1983.  

Service medical records do not include an examination at 
the time of his entrance onto active duty in March 1985.  
Periodic examinations in August and December 1991 noted 
the psychiatric evaluation was normal.  On his December 
1991 Report of Medical History the veteran checked that he 
did not have a history of nervous trouble of any sort.  
There are no records of treatment for a psychiatric 
disorder in service.  The records do not include an 
examination at the time of his separation from the service 
in January 1992.  

In August 2000 the veteran submitted a claim for service 
connection for PTSD, which he indicated began in January 
1992.  

In support of his claim the veteran submitted a letter 
from a VA psychologist dated in August 2000.  The 
psychologist noted that he met with the veteran that same 
month after he had been referred to the clinic by his 
representative for the purpose of establishing a causal 
connection between his claimed PTSD and service.  The 
veteran stated while in Saudi Arabia he drove a fuel truck 
and that, on several occasions, the convoys came under 
small arms fire.  He indicated that he was in the area hit 
by Scud missiles and he had to get into "Mop Gear" several 
times  when there was a risk of biological warfare.  The 
veteran described nightmares about the Gulf War, which 
were less frequent than when he first returned from the 
war, but persisted to the present and more frequent when 
triggered by specific environmental cues such as viewing 
war films.  He also complained of hypervigilance to sirens 
and noted that he checked the perimeter nightly before 
going to bed.  His further described a nomadic lifestyle 
and said that he had been fired or quit multiple jobs 
because he could not get along with co-workers or 
employers.  He reported irritability and stated he had had 
violent urges in the past.  He was aware he was not 
getting ahead in life like his friends from his school 
days, had not made any new friends since the war, and had 
periods of depression and sleep disturbance.  He ruminated 
about the past, had difficulty concentrating and 
frequently got confused. It was also noted that the 
veteran was currently employed, but socially isolated 
except for his girlfriend.  The VA psychologist noted that 
the veteran gave a history consistent with events in the 
war that would satisfy criterion A for a diagnosis of PTSD 
but also presented a clinical picture consistent with 
other diagnostic criteria.  No military records were 
reviewed.  A preliminary or working diagnosis of PTSD was 
recorded. 

The RO sent the veteran a letter in August 2000.  The 
letter explained the process for granting compensation.  
In September 2000 the RO sent the veteran a letter 
explaining what evidence was needed to demonstrate that 
service connection should be granted.  The RO also sent 
the veteran a questionnaire asking for information in 
support of his claim for service connection for PTSD.  

The veteran responded in December 2000 by recounting four 
events in service which he believed contributed to PTSD.  
He stated he drove a vehicle from the fuel yard which came 
under hostile enemy fire in February 1991.  In January 
1991 he was in a military convoy when a missile hit 
nearby, and was at Camp Site D when the units around them 
came under fire.  During January and February 1991 his 
unit was next to an Artillery unit that was shelled every 
day and night.  These events occurred near the Iraqi 
border.  

The veteran's representative submitted a copy of the 
veteran's examination for the Persian Gulf Registry in 
December 2000.  The September 2000 Gulf War Registry 
questionnaire included the following notations: combat 
patrols or other very dangerous duty from one to three 
times; under enemy fire, including scuds, one day;  no 
deaths in his unit; no witnessing of anyone hit by 
incoming or outgoing rounds; and one or two occasions 
being in danger of being injured.  

In March 2001 the RO received the veteran's medical 
records from Toole Valley Hospital and Dr. A, which 
related to gastrointestinal disorders and sinusitis.  

In February 2001 the RO wrote the veteran a letter and 
explained they had received the information from Dr. A.  A 
letter was sent to the veteran in March 2001 which 
outlined the provisions of the VCAA.  The RO sent the 
veteran a letter in April 2001 which explained they had 
requested copies of his service personnel files and were 
arranging for the veteran to be examined for PTSD.  

The RO received copies of the fee basis psychiatric 
evaluation of the veteran in May 2001.  The veteran gave a 
history of driving a truck during Desert Storm as a 
petroleum supply specialist.  He indicated that he had no 
history of psychiatric treatment.  Initially after 
returning home from Desert Storm and leaving the military 
the veteran had a hard time relating to his family and 
friends.  He withdrew from them socially.  He did not know 
what he wanted, where to go or what to do.  He was that 
way for weeks or months.  He had a hard time adjusting to 
normal life and described himself as a nervous wreck.  He 
apparently had gotten much better since that time.  When 
asked about precipitating events he reported that on one 
occasion he came hostile sniper fire.  He remembered 
thinking that if they hit the truck that would be the end 
of it.  The perimeter of their camp came under fire from 
time to time.  He also reported being on a convoy, when he 
heard, but did not see a Scud missile hit nearby.  He was 
told by MPs what it was.  His unit was near an artillery 
unit and he had difficulty sleeping as the howitzers were 
firing.  Currently he did not have intrusive thoughts, but 
occasionally he thought about his time in the service.  He 
might go two or three weeks without a bad dream and then 
dream about being fired on or have conversations with his 
friends from there.  Hearing a fire truck or ambulance or 
seeing an old photograph might trigger memories.  When he 
saw the news he had a similar reaction to current events.  
He denied any anhedonia.  He enjoyed martial arts, fishing 
and hiking.  Although he described initial problems of 
feeling detached from his family and friends he currently 
reported having several close friends and did not have 
that problem now.  He had watched "Private Ryan" and said 
that his experiences were not to that degree.  He denied 
any problems getting along with his current coworkers and 
said he was doing well at his job.  In the past he had 
conflicts with supervisors and some others.  He denied any 
problems with depression or sleep disturbance  He slept 
well, though he took Sominex.  He denied any hopelessness 
or suicidal thoughts, panic attacks, obsession or 
compulsions.  He generally got up at 4:30 in the morning 
to go to work.  He worked ten hour days four days a week 
which he preferred.  At his job he described himself as a 
"go-getter."  He stayed busy which he liked.  On his off 
days he went fishing.  He was currently employed at Desert 
Chemical Depot as a laborer.  

The examiner concluded that no psychiatric diagnosis was 
appropriate.  He explained that after talking with the 
veteran he was not convinced he met the full criteria for 
PTSD.  The examiner stated he did not feel the symptoms as 
described were sufficiently debilitating.  The veteran did 
not have intrusive thoughts.  His experience with any type 
of combat seemed limited.  He did not have associated 
symptoms of anhedonia, anxiety and currently denied any 
problems with detachment, social isolation or avoidance of 
triggering stimuli.  The examiner was concerned about the 
symptom magnification with his responses to questions, 
such as auditory hallucinations and his memory recall, 
where he gave answers which he thought might help his 
cause.  Although the veteran was clearly not psychotic, 
initially backtracking and saying he heard voices 
currently to just hearing voices when had he just recently 
returned from the war.  The examiner concluded that the 
report was based on the information available to him at 
the time of his review and should additional information 
become available, his opinion was subject to change.  

A letter from the RO to the veteran in July 2001 informed 
him his service personnel file had been received from the 
service department.  A second letter was sent to the 
veteran in July 2001 which listed the evidence the RO was 
using to make a decision as to his claims.  

The RO denied the claims for service connection in a July 
2001 rating decision.  The veteran disagreed with that 
decision.  In August 2001 the RO requested clarification 
of the veteran's notice of disagreement.  The veteran 
responded in August 2001 that he felt his claims for 
sinusitis, blackouts, spells, hypoglycemia, irritable 
bowel syndrome and PTSD were valid because he was healthy 
before he joined the Army and now he was not.  He 
submitted a sick call form dated in April 1991, which 
showed that the veteran complained of diarrhea for four to 
six days with abdominal cramping.  

A statement of the case was issued to the veteran in 
August 2001.  It listed the evidence considered in 
adjudicating his claim and explained the basis for the 
denials.  In his September 2001 substantive appeal (VA 
Form 1-9), the veteran indicated, in pertinent part, that 
he first developed symptoms of PTSD after he left the 
Army. 

Additional evidence received by the RO in August 2002, 
along with a waiver of RO review of that evidence signed 
by the veteran, consists of a report of a general medical 
examination, dated in July 2002, which includes notations 
of counseling for PTSD and a normal psychiatric 
evaluation.

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity 
of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established 
or might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board of Veterans' Appeals (Board) has noted that the 
veteran served in the Persian Gulf Theater and that he 
meets the definition contained in 38 C.F.R. § 3.317 
(d)(1,2) (1998) to be a "Persian Gulf veteran."  The term 
"Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

38 C.F.R. § 3.317 (2002) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit 
objective indications of chronic disability resulting from 
illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph 
(b) of this section provided that such disability:
i) Became manifest, either during active service in the 
Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2006: and ii) By history, physical 
examination, and laboratory tests cannot be attributed to 
any known clinical diagnosis.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of section 3.1(y) of this part and the claimed 
stressor is related to that prisoner-war-experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).  

Analysis.  One requirement of 38 C.F.R. § 3.304(f) is 
credible supporting evidence that a stressor leading to 
PTSD occurred in service.  Since the veteran did not 
engage in combat with the enemy, such stressor must be 
established by service records or other credible 
supporting evidence.  Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran has not 
provided independent information to verify a service 
stressor, nor has he provided sufficiently detailed 
information to permit stressor verification through the 
service department.  However, as explained below, the 
primary impediment to a grant of service connection in 
this case is the absence of a definitive diagnosis of 
PTSD.

One requirement of 38 C.F.R. § 3.304(f) is an acceptable 
medical diagnosis of PTSD.  A psychiatric disorder, to 
include PTSD, was not shown in service.  The only relevant 
post-service medical evidence consists of an August 2000 
VA psychologist's assessment, a report of an April 2001 VA 
psychiatric examination, and a report of a July 2002 VA 
general medical examination, which includes a psychiatric 
assessment.

The August 2000 VA psychologist's assessment was a 
preliminary or working (emphasis added) diagnosis of PTSD.  
That evaluation was not based on a review of the claims 
file.  In April 2001 the RO referred the veteran for a VA 
psychiatric evaluation.  The examiner took a complete 
history from the veteran and reviewed the records which 
were provided.  The examiner concluded the veteran did not 
meet all of the diagnostic criteria for PTSD.  In fact, no 
psychiatric diagnosis was recorded.  The psychiatrist 
provided a rationale for his assessment.  A subsequent 
July 2002 general medical examination included a 
psychiatric assessment, which was reported as normal.  

While PTSD was noted by the August 2002 psychologist, it 
was specifically recorded as a preliminary or working 
diagnosis rather than as a definitive diagnosis.  The 
veteran was subsequently referred to a VA psychiatrist 
specifically for the purpose of determining whether he met 
the diagnostic criteria for PTSD and, following a thorough 
evaluation, which included a medical, social and military 
history and a complete mental status examination, the 
psychiatrist opined that the veteran did not have a 
current psychiatric disorder of any type; it was 
specifically opined that the criteria for a diagnosis of 
PTSD were not met.  The only other relevant medical 
evidence is the July 2002 examination, which included a 
normal psychiatric assessment. 

It is not an error for the BVA to favor the opinion of one 
competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases."  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  It is the 
duty of the Board to assess the credibility and weight to 
be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  

In Wensch v. Principi, 15 Vet. App. 362 (2001) the Court 
stated that when the Board reviewed the appellant's claims 
folder it must include all medical opinions favorable and 
unfavorable to the appellant's claims.  In discussing the 
"reasons and bases for their conclusions" the Board must 
explain not only why medical evidence was found to be 
highly probative, but why other evidence was found to have 
"limited probative value."  

It is the Board's judgment that the April 2001 examination 
ruled out a current diagnosis of PTSD.  The initial 
impression of PTSD was noted to be provisional whereas the 
latter evaluation, which was more complete, included a 
military history and more extensive information about the 
veteran's current level of functioning both in 
occupational and social situations and listed his claimed 
symptoms, specifically found that the veteran did not have 
a current psychiatric diagnosis, to include claimed PTSD.  
The VA examiner explained his reasons for concluding a 
diagnosis of PTSD was not supported by the veteran's 
symptoms.  The VA examination report is of far greater 
probative value than the preliminary interview conducted 
in August 2000 and the latter impression of no psychiatric 
diagnosis was confirmed by a subsequent evaluation.  The 
Board finds that the August 2000 letter to be of minimal 
probative value since it was based a limited interview 
with no review of any additional records of the veteran 
and the diagnostic impression was provisional in nature.  

As to the veteran's statements alleging that he has PTSD 
causally related to in-service stressors, the Board notes 
that nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
He is competent, as a lay person, to describe his 
symptomatology, but he is not qualified to render a 
competent medical diagnosis, nor proffer a competent 
medical opinion as to the etiology thereof.

The Board has concluded the overwhelming preponderance of 
the evidence is against a current diagnosis of PTSD.  
Therefore, service connection for PTSD is not warranted.  
38 C.F.R. § 3.304(f).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

